Citation Nr: 0941141	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  05-00 252	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for posttraumatic stress disorder (PTSD)


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1968 to 
September 1970.

This matter initially came before the Board of Veterans' 
Appeals (Board) on an appeal from a rating decision that was 
issued by the RO in Huntington, West Virginia, which, in 
relevant part, granted service connection for posttraumatic 
stress disorder (PTSD) and assigned a rating of 30 percent 
for that disability.  The Veteran thereafter moved, and his 
case was transferred to the jurisdiction of the RO in 
Baltimore, Maryland.  The case first came to the Board from 
the Baltimore, RO.

In a decision dated in November 2007, the Board denied the 
Veteran's appeal.  He appealed the Board's decision.  

On June 30, 2009, the Court of Appeals for Veterans Claims 
(Court) vacated the Board's decision and remanded the case 
for further adjudication.  On September 16, 2009, the 
Veteran's counsel filed an unopposed motion to recall 
mandate, revoke judgment, and dismiss the appeal as moot 
insofar as the Veteran had died on March [redacted], 2009.  On 
October 21, 2009, the Court vacated the Board's November 2007 
decision and dismissed the Veteran's appeal for lack of 
jurisdiction.  


FINDINGS OF FACT

1.  The Board issued a decision in November 2007 that denied 
an initial rating in excess of 30 percent for PTSD.  
Thereafter, he filed an appeal to the Court.  

2.  The Veteran died on March [redacted], 2009, while his claim was 
pending before the Court.

3.  In an October 2009 Order, the Court vacated the Board's 
November 2007 decision and dismissed his appeal.  


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2008); but see Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2008).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. 
§ 20.1106 (2008).  

The Board's dismissal of this appeal does not affect the 
right of an eligible person to file a request to be 
substituted as the appellant for purposes of processing the 
claim to completion.  Such request must be filed not later 
than one year after the date of the appellant's death.  See 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-
389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 
38 U.S.C. § 5121A, substitution in case of death of a 
claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to 
receive accrued benefits due to the claimant under section 
5121(a) of this title ...."  The Secretary will be issuing 
regulations governing the rules and procedures for 
substitution upon death.  Until such regulations are issued, 
an eligible party seeking substitution in an appeal that has 
been dismissed by the Board due to the death of the claimant 
should file a request for substitution with the VA regional 
office (RO) from which the claim originated (listed on the 
first page of this decision).  


ORDER

The appeal is dismissed.


		
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


